Citation Nr: 1203004	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for a right arm scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to March 1994 and from January 1995 to February 1997 with additional service in the Army National Guard from May 2004 to December 2005.  During the pendency of this appeal, the Veteran served on active duty from February 2008 to April 2008 and for a period of time commencing on September 19, 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for sinusitis, GERD, and a right arm scar.  

As noted above, during the pendency of this appeal, the Veteran served on active duty from February 2008 to April 2008 and for a period commencing on September 19, 2008.  In a January 2010 statement, the Veteran indicated that he had enclosed his most recent DD Form 214, presumably for his period of service commencing in September 2008.  However, it does not appear that the claims file contains a copy of the Veteran's most recent DD Form 214, nor service treatment records for the Veteran's periods of service from February 2008 to April 2008 and for a period commencing on September 19, 2008.  Review of the Virtual VA file reveals that action has been taken on other claims, and that service treatment records from one or both of those periods were considered.  Thus, a temporary file may exist that contains records potentially relevant to the claims on appeal.  Therefore, on remand, the RO/AMC should obtain any temporary claims file, to include the service treatment records for the periods of service beginning February 2008 and September 2009.  If service treatment records are not contained in a temporary file or on Virtual VA, then a request for all available service treatment records for service on and after February 2008 should be made through official sources.  If any such records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

With regard to sinusitis, service treatment records dated from February 1996 to July 1996 reveal that the Veteran received periodic treatment for sinusitis.  Post-service VA and private medical records dated from July 2007 to October 2011 show that the Veteran received intermittent treatment for rhinitis and sinusitis.  In a January 2010 statement, the Veteran alleged that his sinus problems had started in 1995 during service when he was treated for sinusitis and put on months of medication.  He reported that as a result, he could not smell and constantly suffered from clogged sinuses and nasal passages.   

Given the evidence outlined above for sinusitis, the Veteran should now be afforded a VA nasal examination with medical opinion as to whether his current sinusitis/rhinitis arose during service or is otherwise related to any incident of service, including treatment for sinusitis therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to GERD, medical records dated from February 2005 to September 2005 reveal that the Veteran underwent treatment for GERD during his period of Reserve service.  Post-service VA and private medical records dated from July 2007 to October 2011 show that the Veteran received intermittent treatment for GERD, hiatal hernia, and gastritis, including an October 2009 upper endoscopy with biopsy of the gastric antrum and second portion of the duodenum.  In his October 2008 VA Form 9 and in a January 2010 statement, the Veteran contended that his gastrointestinal disability had developed during his service in Iraq from 2004 to 2005 and that since then, he had experienced horrible stomach pain, reflux, cramps, gas, and acid feeling.  

The Board notes that the Veteran had failed to report to a VA gastrointestinal examination that had been scheduled in February 2008 for his claim for service connection for GERD.  However, since the Veteran had been called to active duty prior to the scheduling of this VA examination, the Board finds that he had good cause for failing to report to this examination.  See 38 C.F.R. § 3.655 (2011).  Therefore, given the evidence outlined above for a gastrointestinal disability, the Veteran should now be afforded a VA gastrointestinal examination with medical opinion as to whether his current GERD, hiatal hernia, and gastritis arose during service or are otherwise related to any incident of service, including treatment to GERD therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to a right arm scar, the Veteran submitted a picture of his right arm in June 2008 in support of his claim.  He reported that he had a 2.5 centimeter depressed scar on his right mid forearm that could become irritated or painful when he put pressure on it against other objects.  He stated that this scar was secondary to a dermatology surgical procedure for removal of a "lypoma" performed in 1996 during his service at Fort Riley in Kansas.  Service treatment records are negative for removal of a lipoma on the Veteran's right arm or a right arm scar, and the Veteran denied a history of having a tumor, growth, cyst, or cancer in Reports of Medical History dated in September 2000, September 2001, and July 2005.  On remand, clinical records from Fort Riley showing dermatology treatment/surgery in 1996 should be requested through official sources.  

For all of the claims remaining on appeal, relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Associate any temporary file located at the RO with the Veteran's claims file, to include service treatment records for the Veteran's periods of service beginning in February 2008 and September 2009.  If no temporary file is available or service treatment records are not contained in that file or on Virtual VA, request, through official sources, all available service treatment records for the Veteran's service from February 2008 to April 2008 and for a period commencing on September 19, 2008.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.   

2.  Request, through official sources, service clinical and hospital records from Fort Riley, Kansas concerning the claimed dermatological surgery (lipoma removal) performed in 1996.  If a more specific information is required to request those records, the Veteran should be asked to provide such.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for sinusitis, GERD, or a right arm scar at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.     

In addition, obtain all relevant ongoing VA treatment records dating since November 2007 from the VA Medical Center in West Haven, Connecticut.  

4.  After the development in Instructions #1 and #3 has been completed to the extent possible, schedule the Veteran for a VA nasal examination to obtain a medical opinion from a physician as to whether any current sinusitis/rhinitis disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sinusitis/rhinitis arose during service or is otherwise related to any incident of service, including treatment for sinusitis therein.  The medical rationale for all opinions expressed should be provided. 

5.  After the development in Instructions #1 and #3 has been completed to the extent possible, schedule the Veteran for a VA gastrointestinal examination to obtain a medical opinion from a physician as to whether any current GERD, gastritis, or hiatal hernia is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current GERD, gastritis, or hiatal hernia arose during service or are otherwise related to any incident of service, including treatment for GERD therein.  The medical rationale for all opinions expressed should be provided. 

6.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


